IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                October 5, 2007
                               No. 07-30140
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MICHAEL ANTHONY WILLIAMS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:06-CR-20063-1


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Michael Anthony Williams appeals the sentence imposed following his
guilty plea conviction for possession of child pornography. Williams argues that
his sentence of 78 months of imprisonment, which was within the applicable
advisory sentencing guidelines range, is unreasonable because it is greater than
necessary to meet the sentencing objectives of 18 U.S.C. § 3553(a). Williams
asserts that his sentence should have been lower than the guidelines range.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30140

      Williams did not raise a specific objection in the district court to the
reasonableness of his sentence, which could result in review for plain error. See
United States v. Hernandez-Martinez, 485 F.3d 270, 272 (5th Cir. 2007). We
need not decide whether plain error applies, however, because even under a
reasonableness standard, Williams’s arguments fail.
      There is no dispute that the guidelines range was properly calculated.
Thus, Williams’s sentence is entitled to a rebuttable presumption of
reasonableness. See United States v. Alonzo, 435 F.3d 551, 553-54 (5th Cir.
2006). In order to review a sentence for reasonableness, this court must examine
whether the district court’s sentence failed to “account for a factor that should
have received significant weight,” gave “significant weight to an irrelevant or
improper factor,” or represented “a clear error of judgment in balancing the
sentencing factors.” United States v. Nikonova, 480 F.3d 371, 376 (5th Cir.
2007), petition for cert. filed (May 21, 2007)(No. 06-11834). A review of the
record results in the finding that Williams’s sentence does not fall “so far afoul”
of one of these standards. See id.
      Williams also argues that his sentence is unreasonable as a matter of law
because this court’s application of a presumption of reasonableness to sentences
imposed within a properly calculated guidelines range is in violation of the Sixth
Amendment and the principles announced in United States v. Booker, 543 U.S.
220 (2005). He concedes that the argument is foreclosed by circuit precedent but
raises it to preserve it for further review.
      Williams’s argument is foreclosed by Rita v. United States, 127 S. Ct. 2456,
2462-66 (2007), wherein the Supreme Court affirmed the use of a presumption
of reasonableness to review sentences imposed within the guidelines range.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2